Citation Nr: 1747854	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 10, 2008 for an extraschedular total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office(RO) in St. Petersburg, Florida.

In January 2016 the Veteran's attorney withdrew representation in this matter.  The Veteran currently represents himself in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An October 2015 Board decision granted the Veteran an earlier effective date of June 10, 2008 for the award of TDIU.  This decision remanded the issue of entitlement to an effective date prior to June 10, 2008 for the award of TDIU on an extraschedular basis.  The Board instructed the AOJ to refer the claim for an extraschedular TDIU prior to June 10, 2008 to the Director of Compensation Service for consideration.  This action was not accomplished.  Accordingly the Veteran's claim must be remanded back to the AOJ for such referral.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis prior to June 10, 2008.  38 C.F.R. §4.16(b) (2016). 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




